NUMBERS 13-17-00677-CR, 13-17-00678-CR,
                            AND 13-17-00679-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


GILBERT C. GARZA AKA
GILBERT LARA GARZA,                                                           Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                     On appeal from the 24th District Court
                          of Jackson County, Texas.


                           ORDER OF ABATEMENT
            Before Justices Rodriguez, Longoria, and Hinojosa
                            Order Per Curiam
       Appellant’s appointed counsel, Chris Iles, has filed a motion to suspend briefing

deadline, to withdraw, and for appointment of new counsel. According to the motion,

appellant has filed a writ of habeas corpus alleging ineffective assistance of counsel at

trial and pursuant to ethical rules, counsel is unable to continue to represent appellant in

these causes.
       Adequate reason for the discharge of counsel and appointment of new counsel

rests within the sound discretion of the trial court. Carroll v. State, 176 S.W.3d 249, 255

(Tex. App.--Houston [1st Dist.] 2004, pet. ref'd).      In those circumstances where the

appointment of substitute counsel may be necessary, an appellate court, when faced with

a motion to withdraw, should abate the proceeding to the trial court for determination of

this issue. Accordingly, we GRANT appellant’s motion to suspend briefing deadlines,

ABATE the appeals, and REMAND these causes to the trial court for further proceedings

consistent with this order.

       Upon remand, the trial court shall determine whether appellant’s court-appointed

attorney should remain as appellant's counsel; and, if not, whether appellant is entitled to

new appointed counsel. If the trial court determines that there is no reason to discharge

appellant’s current appointed attorney and appoint substitute counsel, the court shall

enter an order to that effect. If the trial court determines that new counsel should be

appointed, the name, address, email address, telephone number, and state bar number

of newly appointed counsel shall be included in the order appointing counsel. The trial

court shall further cause its order to be included in a supplemental clerk's record to be

filed with the Clerk of this Court on or before the expiration of thirty days from the date of

this order.

       It is so ordered.

                                                         PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
7th day of March, 2018.


                                              2